


Exhibit 10(d)1




SEPARATION AND RELEASE AGREEMENT


This SEPARATION AND RELEASE AGREEMENT (Agreement) is entered into by PAUL
BERNARD JACOB (Employee) and GULF POWER COMPANY (Company) and arises out of
Employee’s separation from service. In consideration of the material promises
contained herein, the parties agree as follows:


1.
SEPARATION FROM SERVICE.



Employee’s separation from service from the Company is effective May 2, 2014
(Separation Date). As of the Separation Date, Employee has no further
privileges, duties or obligations to the Company or any of its affiliates,
except as specifically provided herein.


2.
SEVERANCE.



In the event Employee (a) executes and returns the Agreement to the Company no
earlier than May 2, 2014 and no later than May 9, 2014 and (b) permits the
Agreement to become effective, the Company will pay Employee a lump sum payment
of SIX HUNDRED SIXTY SEVEN THOUSAND SEVEN HUNDRED SIXTY EIGHT DOLLARS AND NO
CENTS ($667,768.00) less any amounts required to be withheld under applicable
laws and regulations (Severance Payment). The Severance Payment will be paid as
soon as practicable following the effectiveness of the Agreement, as determined
under Section 21 (Effective Date), but not later than twenty-one (21) days
following the Effective Date.


Employee covenants and agrees that the consideration set forth in this Section 2
is in full satisfaction of all sums owed to Employee, if any, by the Company and
any current or former subsidiaries or affiliates of Southern Company
(collectively, Southern Entities), upon Employee’s separation from service,
except any benefits accrued as of Employee’s Separation Date under any
Company-sponsored compensation or benefit plan or program, and constitutes good
and complete consideration for the release, the non-disclosure and
non-interference obligations under Section 8 and all other obligations and
covenants of Employee contained herein, including, but not limited to, Section
7. Employee agrees that the agreement provides him valuable benefits to which he
would not otherwise be entitled.


3.
RELEASE BY EMPLOYEE.



Employee does hereby voluntarily and irrevocably waive, release, dismiss with
prejudice, and withdraw all claims, complaints, suits or demands of any kind
whatsoever (whether known or unknown) which he ever had, may have or now has
against the Southern Entities, and their past, present and future officers,
directors, employees, agents, insurers, attorneys, plan administrators and their
respective benefit plans (and related trusts) (collectively, Releasees), arising
from or relating to (directly or indirectly) Employee’s employment, his
separation from service from the Company or other events that have occurred as
of the date of execution of the Agreement, including but not limited to:


(a)
claims for violations of Title VII of the Civil Rights Act of 1964, as amended;
the Age Discrimination in Employment Act, as amended; the Fair Labor Standards
Act; the Civil Rights Act of 1991; the Americans With Disabilities Act; the
Equal Pay Act; the Civil Rights Act of 1866; the Family and Medical Leave Act;
42




--------------------------------------------------------------------------------




U.S.C. § 1981; the National Labor Relations Act; the Labor Management Relations
Act; executive orders, including Executive Orders 11246 and 11141; the Vietnam
Era Veteran’s Readjustment Act of 1974; the Uniformed Services Employment and
Reemployment Act of 1994; the Rehabilitation Act of 1973; the Sarbanes-Oxley Act
of 2002, the Florida Civil Rights Act or the Employee Retirement Income Security
Act of 1974;


(b)
claims for violations of any other federal or state statute or regulation or
local ordinance;



(c)
claims for lost or unpaid wages, compensation or benefits, defamation,
intentional or negligent infliction of emotional distress, assault, battery,
wrongful or constructive discharge, negligent hiring, retention or supervision,
fraud, misrepresentation, conversion, tortious interference, breach of contract
or breach of fiduciary duty;



(d)
claims to benefits under any bonus, severance, workforce reduction, early
retirement, outplacement or any other similar type plan sponsored by the Company
(except to the extent provided in Section 4); and



(e)
any other claims under state law arising in tort or contract.



4.
CLAIMS NOT RELEASED BY EMPLOYEE.



In signing the Agreement, Employee is not releasing any claims that may arise
under the terms of the Agreement or which may arise out of events occurring
after the date Employee executes the Agreement.


Employee also is not releasing claims to benefits that he is already entitled to
receive under The Southern Company Pension Plan, The Southern Company Employee
Savings Plan or under any of the Company’s other employee compensation or
benefit plans or under any workers’ compensation laws. However, Employee
understands and acknowledges that nothing herein is intended to or shall be
construed to require the Company to institute or continue in effect any
particular plan or benefit sponsored by the Company and the Company hereby
reserves the right to amend or terminate any of its compensation or benefit
programs at any time in accordance with the procedures set forth in such plans
or programs.


5.
NO ASSIGNMENT OF CERTAIN CLAIMS.



Employee represents that he has not assigned or transferred, or purported to
assign or transfer, any claims or any portion thereof or interest therein to any
party prior to the date of the Agreement.


6.
PUBLICITY; NO DISPARAGING STATEMENT.



Employee and the Company covenant and agree that they shall not engage in any
communications that shall disparage one another or interfere with their existing
or prospective business relationships, except as otherwise provided in Section
11 hereof,

2

--------------------------------------------------------------------------------






7.
NO EMPLOYMENT.



As substantial material inducement for the Company to enter into the Agreement,
Employee agrees that he shall not seek re-employment as an employee, temporary
employee, leased employee or independent contractor with any of the Southern
Entities, for a period of two (2) years following the execution of the
Agreement. Further, neither the Company nor any of the other Southern Entities
shall rehire Employee as an employee, temporary employee, leased employee or
independent contractor for a period of two (2) years following Employee’s
execution of the Agreement, unless an exceptional business reason exists for
rehiring Employee and Southern Company’s senior Human Resources officer and
Southern Company Services, Inc.’s Employee Relations Vice President and
Associate General Counsel approve such rehiring.


8.
BUSINESS PROTECTION PROVISIONS.



(a)
Preamble.

As a material inducement to the Company to enter into the Agreement, and the
recognition of the valuable experience, knowledge and proprietary information
Employee gained from his employment with the Company, Employee warrants and
agrees he will abide by and adhere to the following business protection
provisions in this Section 8.


(b)
Definitions.

For purposes of this Section 8, the following terms shall have the following
meanings:


(i)
Confidential Information shall mean the proprietary or confidential data,
information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to the Company or any of the other
Southern Entities, other than Trade Secrets (as defined below), which is of
tangible or intangible value to any of the Southern Entities and the details of
which are not generally known to the competitors of the Southern Entities.
Confidential Information shall also include: (A) any items that any of the
Southern Entities have marked CONFIDENTIAL or some similar designation or are
otherwise identified as being confidential; and (B) all non-public information
known by or in the possession of Employee related to or regarding any
proceedings involving or related to the Southern Entities before any federal or
state regulatory agencies.



(ii)
Entity or Entities shall mean any person, business, individual, partnership,
joint venture, agency, governmental agency, body or subdivision, association,
firm, corporation, limited liability company or other entity of any kind.



(iii)
Trade Secrets shall mean information or data of or about any of the Southern
Entities, including, but not limited to, technical or non-technical data,
formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans or lists of
actual or potential customers or suppliers that: (A) derives economic value,
actual or potential, from not being generally known to,


3

--------------------------------------------------------------------------------




and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use and (B) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
Employee agrees that Trade Secrets include non-public information related to the
rate-making process of the Southern Entities and any other information which is
defined as a trade secret under applicable law.


(iv)
Work Product shall mean all tangible work product, property, data,
documentation, concepts or plans, inventions, improvements, techniques and
processes relating to the Southern Entities that were conceived, discovered,
created, written, revised or developed by Employee during the term of his
employment with the Company.



(c)
Nondisclosure: Ownership of Proprietary Property.



(i)
In recognition of the need of the Company to protect its legitimate business
interests, Confidential Information and Trade Secrets, Employee hereby covenants
and agrees that Employee shall regard and treat Trade Secrets and all
Confidential Information as strictly confidential and wholly-owned by the
Company and shall not, for any reason, in any fashion, either directly or
indirectly, use, sell, lend, lease, distribute, license, give, transfer, assign,
show, disclose, disseminate, reproduce, copy, misappropriate or otherwise
communicate any such item or information to any third party Entity for any
purpose other than in accordance with the Agreement or as required by applicable
law: (A) with regard to each item constituting a Trade Secret, at all times such
information remains a trade secret under applicable law and (B) with regard to
any Confidential Information, for a period of three (3) years following the
Separation Date (Restricted Period).



(ii)
Employee shall exercise best efforts to ensure the continued confidentiality of
all Trade Secrets and Confidential Information, and he shall immediately notify
the Company of any unauthorized disclosure or use of any Trade Secrets or
Confidential Information of which Employee becomes aware. Employee shall assist
the Company, to the extent necessary, in the protection of or procurement of any
intellectual property protection or other rights in any of the Trade Secrets or
Confidential Information.



(iii)
All Work Product shall be owned exclusively by the Company. To the greatest
extent possible, any Work Product shall be deemed to be work made for hire (as
defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended), and
Employee hereby unconditionally and irrevocably transfers and assigns to the
Company all right, title and interest Employee currently has or may have by
operation of law or otherwise in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks (and the goodwill associated
therewith), trade secrets, service marks (and the goodwill associated therewith)
and other intellectual


4

--------------------------------------------------------------------------------




property rights. Employee agrees to execute and deliver to the Company any
transfers, assignments, documents or other instruments which the Company may
deem necessary or appropriate, from time to time, to protect the rights granted
herein or to vest complete title and ownership of any and all Work Product, and
all associated intellectual property and other rights therein, exclusively in
the Company.


(d)
Non-Interference with Employees.



Employee covenants and agrees that during the Restricted Period he will not,
either directly or indirectly, alone or in conjunction with any Entity:
(i) actively recruit, solicit, attempt to solicit or induce any person who,
during the Restricted Period, or within one year prior to the Separation Date,
was an exempt employee of the Company or any of its subsidiaries, or was an
officer of any of the other Southern Entities to leave or cease such employment
for any reason whatsoever; or (ii) hire or engage the services of any such
person described in clause (i) in any business substantially similar or
competitive with that in which the Southern Entities were engaged during his
employment.


(e)
Non-Interference with Customers.



(i)
Employee acknowledges that in the course of employment, he has learned about the
Company’s business, services, materials, programs, plans, processes and products
and the manner in which they are developed, marketed, serviced and provided.
Employee knows and acknowledges that the Company has invested considerable time
and money in developing its business, services, materials, programs, plans,
processes, products and marketing techniques and that they are unique and
original. Employee further acknowledges that the Company must keep secret all
pertinent information divulged to Employee regarding the Company’s business
concepts, services, materials, ideas, programs, plans and processes, products
and marketing techniques, so as not to aid the Company’s competitors.
Accordingly, the parties agree that the Company is entitled to the following
protection, which Employee agrees is reasonable:



(ii)
Employee covenants and agrees that for a period of two (2) years following the
Separation Date, he will not, on his own behalf or on behalf of any Entity,
solicit, direct, appropriate, call upon or initiate communication or contact
with any Entity or any representative of any Entity, with whom Employee had
contact during his employment, with a view toward the sale or the providing of
any product, equipment or service sold or provided or under development by the
Company during the period of two (2) years immediately preceding the Separation
Date. The restrictions set forth in this Section shall apply only to Entities
with whom Employee had actual contact during the two (2) years prior to the
Separation Date with a view toward the sale or providing of any product,
equipment or service sold, provided or under development by the Company.


5

--------------------------------------------------------------------------------






(f)
Non-Interference with Business.



Employee and the Company expressly covenant and agree that the scope,
territorial, time and other restrictions contained in this entire Agreement
constitute the most reasonable and equitable restrictions possible to protect
the business interests of the Company given: (A) the business of the Company;
(B) the competitive nature of the Company’s industry and (C) that Employee’s
skills are such that he could easily find alternative, commensurate employment
or consulting work in his field which would not violate any of the provisions of
the Agreement.


9.
RETURN OF MATERIALS.



By no later than the effective date of the Agreement, Employee agrees to return
to the Company all property of the Southern Entities, including but not limited
to data, lists, information, memoranda, documents, identification cards, parking
cards, keys, computers, fax machines, pagers, phones, files and any and all
written or descriptive materials of any kind belonging or relating to the
Company or any other Southern Entity, including, without limitation, any
originals, copies and abstracts containing any Work Product, intellectual
property, Confidential Information and Trade Secrets in Employee’s possession or
control.


10.
COOPERATION.



The parties agree that as a result of Employee’s duties and activities during
his employment, Employee’s reasonable availability may be necessary for the
Company or other Southern Entity to meaningfully respond to or address actual or
threatened litigation, or government inquiries or investigations, or required
filings with state, federal or foreign agencies (Company Matters). Upon request
of the Company, and at any point following Employee’s separation from service,
Employee will make himself available to the Company for reasonable periods not
inconsistent with his future employment, if any, by other Entities and will
cooperate with the Company’s agents and attorneys as reasonably required by such
Company Matters. The Company will reimburse Employee for any reasonable
out-of-pocket expenses associated with providing such cooperation.


11.
CONFIDENTIALITY AND LEGAL PROCESS.



Employee represents and agrees that he will keep the terms, amount and fact of
the Agreement confidential and that he will not hereafter disclose any
information concerning the Agreement at any time, without the express written
consent of the Company, to anyone, including, but not limited to, any past,
present, or prospective employee or applicant for employment with the Southern
Entities. Notwithstanding the foregoing, nothing in this Section shall prohibit
Employee from disclosing or discussing the Agreement with his spouse, attorney,
tax advisors or accountants, who must be informed of and agree to be bound by
the confidentiality provision set forth in this Section before Employee
discloses any information to them about the Agreement. In addition, nothing in
the Agreement is intended to prohibit Employee from performing any duty or
obligation that shall arise as a matter of law. Specifically, Employee shall
continue to be under a duty to truthfully respond to any legal and valid
subpoena or other legal process. The Agreement is not intended in any way to
proscribe

6

--------------------------------------------------------------------------------




Employee’s right and ability to provide information to any federal, state or
local government in the lawful exercise of such governments’ governmental
functions.


12.
COMPENSATION.



Any Severance Payment paid to Employee under the Agreement shall not be
considered compensation, as that term is defined in The Southern Company
Employee Savings Plan or The Southern Company Pension Plan. Any payment under
the Agreement shall not be considered wages, salary or compensation under any
other employee benefit plan of the Company or any other Southern Entity.


13.
SUCCESSORS AND ASSIGNS; APPLICABLE LAW.



The Agreement shall be binding upon and inure to the benefit of Employee and his
heirs, administrators, representatives, executors, successors and assigns, and
shall be binding upon and inure to the benefit of the Company and its officers,
directors, employees, agents, shareholders, parent corporation, subsidiaries and
affiliates, and their respective predecessors, successors, assigns, heirs,
executors and administrators and each of them, and to their heirs,
administrators, representatives, executors, successors and assigns. The
Agreement shall be construed and interpreted in accordance with the laws of the
State of Florida (without giving effect to principles of conflicts of laws); to
the extent such laws are not otherwise superseded by the laws of the United
States.


14.
INTERPRETATION.



The judicial body interpreting the Agreement shall not construe the terms of the
Agreement more strictly against one party, it being agreed that both parties
and/or their attorneys or agents have negotiated and participated in the
preparation hereof.


15.
WAIVER OF BREACH; SPECIFIC PERFORMANCE.



The waiver of a breach of any provision of the Agreement shall not operate or be
construed as a waiver of any other breach. Each of the parties to the Agreement
will be entitled to enforce its or his rights under the Agreement, specifically,
to recover damages by reason of any breach of any provision of the Agreement and
to exercise all other rights existing in its or his favor. The parties hereto
agree and acknowledge that money damages may not be an adequate remedy for any
breach of the provisions of the Agreement and that any party may in its or his
sole discretion apply to any court of law or equity of competent jurisdiction
for specific performance or injunctive relief in order to enforce or prevent any
violations of the provisions of the Agreement.


16.
SEVERABILITY.



The unenforceability or invalidity of any particular provision of the Agreement
shall not affect its other provisions, and to the extent necessary to give such
other provisions effect, they shall be deemed severable. If any of the
provisions of the Agreement are determined by any court of law or equity with
jurisdiction over this matter to be unreasonable or unenforceable, in whole or
in part, as written, the parties hereby consent to and affirmatively request
that said court reform the provision so as to be reasonable and enforceable and
that said court enforce the

7

--------------------------------------------------------------------------------




provision as reformed. Employee acknowledges and agrees that the covenants and
agreements contained in the Agreement shall be construed as covenants and
agreements independent of each other or any other contract between the parties
hereto and that the existence of any claim or cause of action by Employee
against any Southern Entity, whether predicated upon the Agreement or any other
contract, shall not constitute a defense to the enforcement by the Company of
said covenants and agreements.


17.
COMPLETE AGREEMENT.



The Agreement shall constitute the full and complete agreement between the
parties concerning its subject matter and fully supersedes any and all other
prior agreements or understandings between the parties concerning the subject
matter hereof. The Agreement may not be modified or amended except by a written
instrument signed by both Employee and an authorized representative of the
Company.


18.
NO ADMISSION OF LIABILITY.



The Agreement shall not in any way be construed as an admission by the Company
or Employee of any improper actions or liability whatsoever as to one another,
and each specifically disclaims any liability to or improper actions against the
other or any other person, on the part of itself or himself, its or his
employees or agents.


19.
NOTICES.



All notices required, necessary or desired to be given pursuant to the Agreement
shall be in writing and shall be effective when delivered or on the third day
following the date upon which such notice is deposited, postage prepaid, in the
United States mail, certified return receipt requested, or by such other manner
or carrier that provides a record of delivery, and addressed to the party at the
address set forth below:


If to Employee:
If to the Company:
PAUL BERNARD JACOB
ADDRESS CONTAINED
IN COMPANY RECORDS
Martha Tutchtone
Human Resources Director
Gulf Power Company
One Energy Place
Pensacola, FL

20.
CONSIDERATION PERIOD.



The parties agree and understand that Employee has had at least twenty-one (21)
days to consider the terms of the Agreement. EMPLOYEE AND THE COMPANY AGREE THAT
ANY CHANGES WHETHER MATERIAL OR IMMATERIAL, WHICH ARE MADE TO THE COMPANY’S
ORIGINAL OFFER OF CONSIDERATION IN EXCHANGE FOR THE AGREEMENT WILL NOT RESTART
THE RUNNING OF THE 21-DAY CONSIDERATION PERIOD DESCRIBED IN THE PRECEDING
SENTENCE.



8

--------------------------------------------------------------------------------




21.
EFFECTIVE DATE OF AGREEMENT AND OPTION TO REVOKE.



The parties agree and understand that Employee may revoke the Agreement within
seven (7) days after signing it. The last day upon which the Agreement can be
revoked is referred to herein as the Last Revocation Day. Revocation shall be
made by delivering a written notice of revocation to the Company as provided in
Section 19. The parties agree and understand that if Employee executes and
returns the Agreement in accordance with Section 2 and does not revoke the
Agreement on or before the Last Revocation Day, the Agreement shall become
effective on the day following the Last Revocation Day and Employee shall
receive the Severance Payment described in Section 2 of the Agreement.


22.
SURVIVAL.



Notwithstanding any expiration or termination of the Agreement, other than by
revocation as provided in Section 21, the provisions of Sections 3, 4, 5, 6, 7,
8, 10, 11, 13, 14, 15, 16, and 18 hereof shall survive and remain in full force
and effect, as shall any other provision hereof that, by its terms or reasonable
interpretation thereof, sets forth obligations that extend beyond the
termination of the Agreement.


23.
ACKNOWLEDGMENT OF KNOWING AND VOLUNTARY WAIVER.



Employee hereby represents and warrants that:


(a)
Employee has CAREFULLY READ THE AGREEMENT AND FULLY UNDERSTANDS ALL OF THE
PROVISIONS OF THE AGREEMENT;



(b)
Employee has had an OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF HIS CHOICE AS TO
THE TERMS OF THE AGREEMENT to the full extent that he desired before signing the
Agreement;



(c)
Employee understands that the Agreement FOREVER RELEASES the Company from any
legal action arising prior to the date of execution of the Agreement;



(d)
Employee has had the opportunity to REVIEW AND CONSIDER THE AGREEMENT FOR A
PERIOD OF AT LEAST TWENTY-ONE (21) DAYS before signing it;



(e)
Employee understands that he SHALL HAVE SEVEN (7) CALENDAR DAYS FOLLOWING THE
EXECUTION OF THE AGREEMENT TO REVOKE SAID AGREEMENT;



(f)
In signing the Agreement, EMPLOYEE DOES NOT RELY ON NOR HAS HE RELIED ON ANY
REPRESENTATION OR STATEMENT (WRITTEN OR ORAL) NOT SPECIFICALLY SET FORTH IN THE
AGREEMENT by the Company or by any of the Company’s agents, representatives, or
attorneys with regard to the subject matter, basis, or effect of the Agreement
or otherwise; and


9

--------------------------------------------------------------------------------






(g)
Employee was not coerced, threatened, or otherwise forced to sign the Agreement,
and Employee is VOLUNTARILY SIGNING AND DELIVERING THE AGREEMENT of his own free
will.



IN WITNESS WHEREOF, the undersigned have signed and executed the Agreement on
the dates set forth below as an expression of their intent to be bound by the
foregoing terms of the Agreement.


 
COMPANY
 
 
 
ATTEST:
By:
/s/Stacy Kilcoyne
 
 
 
Officer's signature attested by:
Its:
VP Human Resources
 
 
 
/s/Melissa K. Caen
Date:
6/17/2014
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
/s/P. Bernard Jacob
 
 
 
 
Date:
5/2/2014
 
 
 



WITNESS:


Employee’s signature witnessed by:


/s/Jeffery A. Stone
 
Jeffery A. Stone
Signature
 
Printed Name of Witness
 
 
 
 
 
 
5/2/2014
 
 
Date
 
 






10